Exhibit 10.65

Execution Version

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is executed on January 27, 2018, by
and between OZ Management LP, a Delaware limited partnership (“OZM”), and Robert
Shafir (the “Executive”).

1. Employment.

(a) Acceptance of Employment; Defined Terms. OZM hereby agrees to employ the
Executive, and the Executive hereby accepts such employment, in each case, to be
effective as of February 5, 2018, (such date, or a later date agreed upon by the
parties as the employment commencement date, the “Effective Date”) subject to
the Executive commencing employment on such date, according to the terms and
conditions set forth in this Agreement. The parties acknowledge that the
Executive may be employed by OZM, OZ Advisors LP (“OZA”), OZ Advisors II LP
(“OZAII,” and together with OZM and OZA, the “OZ Operating Partnerships”), any
of the general partners of the OZ Operating Partnerships, or any of their
respective subsidiaries or affiliated entities (collectively, the “OZ Entities”
or the “Company”), and such employment shall be governed by this Agreement.

(b) Title. Commencing from the Effective Date, the Executive shall serve as the
Chief Executive Officer (“CEO”) of Och-Ziff Capital Management Group LLC (the
“Parent”).

(c) Term. Unless terminated earlier pursuant to Section 3 of this Agreement, the
term of Executive’s employment under this Agreement shall commence on the
Effective Date and continue through the fourth anniversary thereof (the “Term”).
Except as set forth in Section 8(j), upon expiration of the Term (or upon the
termination of Executive’s employment with the Company, if earlier), this
Agreement shall terminate and no longer be of any force or effect. For purposes
of this Agreement, a “Term Year” means each 12-month period commencing on the
Effective Date and each subsequent anniversary of the Effective Date during the
Term.

(d) Reporting. The Executive shall report to, and at all times be subject to the
lawful direction of, the Board of Directors of the Parent (the “Board”). The
Company shall nominate the Executive to serve as a member of the Board during
the Term without additional compensation, and shall serve as a member of any
management committees of the Company during the Term without compensation if
requested by the Board or any of the general partners of the OZ Operating
Partnerships. The Executive shall also assume without compensation such other
titles and roles during the Term as reasonably requested by the Board or any of
the general partners of the OZ Operating Partnerships.

(e) Full Attention. During the Term, the Executive shall devote his best efforts
and his full business time and attention (except for permitted vacation periods
and reasonable periods of illness or other incapacity) to the business affairs
of the Company. The Executive shall perform his duties and responsibilities to
the best of his abilities. Notwithstanding the foregoing, subject to written
consent of the Board and the compliance policies, rules and regulations of the
Company as in effect from time to time, the Executive shall



--------------------------------------------------------------------------------

be permitted to (a) serve on any for-profit corporate or governmental board of
directors, (b) serve on the board of, or work for, any charitable,
not-for-profit or community organization, and(c) pursue his personal, financial
and legal affairs; provided, in each case, that Executive shall not engage in
any other business, profession, occupation or other activity, for compensation
or otherwise, which would violate any provision of Section 4.

(f) Employment At-Will. The Executive’s employment with the Company is an
at-will relationship, meaning that either the Executive or the Company may
terminate this employment relationship at any time, for any reason or no reason,
with or without Cause (as defined in Section 3(h)(i)), and with or without
advanced notice.

(g) Compliance with Company Policies and Applicable Law. The Executive will
comply at all times with all policies, rules and regulations of the Company, as
adopted from time to time, in each case as amended from time to time, as set
forth in writing, and as delivered or made available to the Executive, including
but not limited to prohibitions on discretionary trading accounts and policies
regarding conflicts of interest and confidential information. The Executive will
also comply with all applicable policies, procedures, rules, regulations and
orders to which he is required to comply as an executive of the Company,
including, without limitation, by any recognized stock exchange or other
regulatory body or lawful authority.

(h) Executive Representation. Executive hereby represents and warrants to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene or conflict with or cause a
default under, the terms of any employment agreement or other contract,
agreement, policy, instrument, order, judgment or decree to which the Executive
is a party or by which the Executive is bound. The Executive further represents
and warrants that all information that he has provided to the Company about
himself in response to questionnaires or otherwise is true. The Executive
represents and warrants that he has not previously engaged in, nor is currently
engaging in, any activity that would violate any Company policy on political
contributions or conflicts of interest, determined as if he were an employee
covered by each such policy, but disregarding in respect of the conflict of
interest policy any investments disposed of prior to the Effective Date. The
Executive hereby represents and warrants to the Company that no commission or
finder’s fee, or any other amount of whatever nature or kind, was indirectly or
directly incurred in connection with the recruitment of the Executive.

(i) Partnership Admission. The Executive agrees that he will be admitted as a
limited partner of each of the OZ Operating Partnerships within 30 calendar days
of the Effective Date. In connection with such admission, the OZ Operating
Partnerships will each issue one Class D Common Unit (as defined in the Limited
Partnership Agreements of the OZ Operating Partnerships, as amended from time to
time (the “Limited Partnership Agreements”)) to the Executive and the Executive
will enter into Partner Agreements (the “Partner Agreements”) and the Limited
Partnership Agreements with each of the OZ Operating Partnerships. The Partner
Agreements will supersede and replace this Employment Agreement (except to the
extent such matters are addressed in the Limited Partnership Agreements), but
will include substantially similar provisions to this Employment Agreement,
taking into account the Executive’s change of status from employee to limited
partner of the OZ Operating Partnerships. The Executive hereby

 

2



--------------------------------------------------------------------------------

agrees to perform all acts, and to execute and deliver any documents (including
the Partner Agreements and a joinder to the Exchange Agreement, the Tax
Receivable Agreement and the Registration Rights Agreement (each as defined in
the Limited Partnership Agreements)) that may be reasonably necessary to carry
out the provisions of this Section 1(i).

2. Compensation and Benefits.

(a) Base Salary. Effective as of the Effective Date and during the Term
following the Effective Date, the Executive shall receive a base salary from the
Company at an annualized rate of $2 million, payable in regular installments in
accordance with the Company’s standard payroll policies (the “Base Salary”). The
Executive shall be eligible for such increases in Base Salary, if any, as may be
determined from time to time in the sole discretion of the Board or the
Compensation Committee of the Board (the “Compensation Committee”). The term
“Base Salary” as used in this Agreement shall refer to the Base Salary as in
effect from time to time during the Term. The Executive’s Base Salary shall not
be reduced after any such increase without Executive’s express written consent.

(b) Annual Discretionary Bonus Compensation.

(i) Determination of Annual Discretionary Bonus. During the Term, the Executive
shall be eligible to receive discretionary bonus compensation with respect to
each fiscal year (“Fiscal Year”) (pro-rated for any partial Fiscal Years during
the Term) (each, an “Annual Bonus”), determined based on performance relative to
performance criteria for such Fiscal Year established by the Compensation
Committee and subject to approval by the Board. The amount of the Annual Bonus
for any Fiscal Year shall be determined by the Compensation Committee, with the
minimum bonus equal to 100% of Base Salary and a maximum bonus equal to 200% of
Base Salary. The Executive must be employed by the Company on the date of
payment of such Annual Bonus, and must not have resigned or provided notice of
his resignation on or before such date, in order to be eligible for such Annual
Bonus, except as provided in this Agreement.

(ii) Form of Payment of Annual Discretionary Bonus. Annual Bonuses may be paid
in cash, equity, or a combination thereof (including grants under the Och-Ziff
Capital Management Group LLC 2013 Incentive Plan or a successor plan (the “2013
Plan”) and grants of “deferred cash interests” under the Och Ziff Deferred Cash
Interest Plan for Employees or analogous plan applicable to the Executive), as
determined in the discretion of the Compensation Committee; provided, however,
that no less than 60% of any Annual Bonus with respect to any Fiscal Year shall
be paid in cash.

(iii) Time of Payment of Annual Discretionary Bonus. Any Annual Bonus shall be
paid in cash or settled by an award, as applicable, on or before March 15 of the
year immediately following the Fiscal Year to which such Annual Bonus relates.
Upon the grant of any Annual Bonus payable in equity, the Executive and the
Company will enter into an award agreement (with terms and conditions consistent
with this Agreement).

 

3



--------------------------------------------------------------------------------

(iv) Vesting of Annual Discretionary Bonus. Unless otherwise determined by the
Compensation Committee and set forth in the applicable award agreement, any
portion of any Annual Bonus that is paid in a grant of restricted stock units
(“RSUs”) under the 2013 Plan will vest in four equal annual installments on each
of the first four anniversaries of the applicable grant date; provided, that the
Executive must be employed by the Company on such vesting date (and must not
have resigned or provided notice of his resignation on or before such date),
except as otherwise provided in Section 3(d)(ii)(3). All or any portion of any
Annual Bonus may be subject to additional vesting requirements as determined in
the discretion of the Compensation Committee. Notwithstanding anything in this
Section 2(b)(iv) to the contrary, no portion of any Annual Bonus paid in the
form of an equity award or a “deferred cash interest” award will be subject to a
service-based vesting schedule of more than four years from the applicable grant
date.

(c) Annual Equity Compensation.

(i) Annual RSU Grants. As of the Effective Date and on or about each anniversary
of the Effective Date during the Term (each such date, a “Grant Date”), the
Executive shall receive an annual grant of restricted stock units (“RSUs”) under
the 2013 Plan (each such grant, an “Annual RSU Grant”) equal to $5 million in
value (the “Annual RSU Award Value”), as generally provided in this
Section 2(c), subject in all events to the terms and conditions of the 2013 Plan
(including any limitations of the number of available shares) and related Award
Agreement (as defined below).

(ii) Determination and Delivery of Annual RSU Grants. The Annual RSU Grant with
respect to each Grant Date shall consist of an award to the Executive of a
number of RSUs equal to the RSU Equivalent Amount (as defined below) (the
“Annual RSUs”); provided, that the Executive must be employed by the Company on
such Grant Date (and must not have resigned or provided notice of his
resignation on or before such date) and that the Executive has entered into an
award agreement evidencing such grant (each, an “Award Agreement”).
Notwithstanding the above, if the RSU Fair Market Value applicable for an Annual
RSU Grant is less than $2.00 per share, the Board may, in its discretion, reduce
the RSU Equivalent Amount to not less than 2.5 million RSUs, and shall deliver
the balance of the Annual RSU Award Value with respect to such Annual RSU Grant
in the form of a cash-based award (which for the avoidance of doubt, will
constitute a part of the Annual RSU Grant and will be subject to the same terms
and conditions as the Annual RSU Grant (including vesting and treatment upon
termination of employment or change in control). For purposes of this Agreement:

(1) “RSU Equivalent Amount” shall mean the quotient of the Annual RSU Award
Value divided by the RSU Fair Market Value rounded to the nearest whole number.

(2) “RSU Fair Market Value” shall mean the average of the closing price on the
New York Stock Exchange of the Parent’s Class A Shares for the 10 trading days
immediately prior to the Effective Date or applicable Effective Date
anniversary.

 

4



--------------------------------------------------------------------------------

(iii) Vesting of Annual RSUs. The Annual RSUs will vest in four equal annual
installments on each of the first four anniversaries of the applicable Grant
Date; provided, that the Executive must be employed by the Company on such
vesting date (and must not have resigned or provided notice of his resignation
on or before such date), except as otherwise provided in Section 2(d)(iii),
Section 3(b)(ii)(2), Section 3(b)(iv), Section 3(c)(ii) and Section 3(d)(ii)(1).

(iv) Treatment of Annual RSUs Upon a Change in Control. In the event of a Change
in Control (as defined below), all Annual RSUs shall be treated in accordance
with Section 2(d)(iii).

(d) Sign-On RSU Grant.

(i) Award of Sign-On RSUs. Upon the Effective Date, the Executive shall be
entitled to receive a grant of 12 million RSUs under the 2013 Plan (the “Sign-On
RSUs”), as generally provided in this Section 2(d), and subject in all events to
the terms and conditions of the 2013 Plan and related Award Agreement. The
Sign-On RSUs shall be granted as soon as practicable following the Effective
Date; provided, that the Executive has entered into an Award Agreement with
respect to such grant (with terms and conditions consistent with this
Agreement).

(ii) Vesting of Sign-On RSUs. The Sign-On RSUs will vest in four equal annual
installments on each of the first four anniversaries of the Effective Date;
provided, that the Executive must be employed by the Company on such vesting
date (and must not have resigned or provided notice of his resignation on or
before such date), except as otherwise provided in Section 2(d)(iii),
Section 3(b)(ii)(1), Section 3(b)(iv), Section 3(c)(ii) and Section 3(d)(ii)(1).

(iii) Treatment of Sign-On RSUs and Annual RSUs Upon a Change in Control;
Certain Other Payments Upon a Change in Control. In the event of a Change in
Control, all unvested Sign-On RSUs and all unvested Annual RSUs (as may be
adjusted in such Change in Control in accordance with the terms of the 2013 Plan
and Award Agreements) shall remain outstanding and continue to vest in
accordance with the terms of the applicable Award Agreements, subject to the
Executive’s continued employment with the Company or successor entity thereto in
a Substantially Equivalent Position (as defined below) through the applicable
vesting date; provided, however, that:

(1) if the Executive is offered a Substantially Equivalent Position with the
Company or a successor entity thereto in such Change in Control but does not
accept such position, then all unvested Sign-On RSUs and all unvested Annual
RSUs shall be forfeited as of the date of such Change in Control; and

(2) if (i) the Executive’s employment with the Company or such successor entity
is terminated by the Company or such successor entity without Cause or by the
Executive because his position has ceased to be a Substantially Equivalent
Position, in each case, during the Change in Control Protection Period (as
defined below), or (ii) if the Executive is not offered a

 

5



--------------------------------------------------------------------------------

Substantially Equivalent Position in such Change in Control and terminates his
employment within 30 days following such Change in Control, in each case, then:

(A) the next two installments of the Sign-On RSUs (or if less than two
installments remain unvested as of the Termination Date, then all of the Sign-On
RSUs) that would have otherwise vested if Executive had not been so terminated
shall become vested on the later of (x) the date of such Change in Control and
(y) the date of such termination. In addition, to the extent unvested following
application of the previous sentence, a portion of an additional installment of
Sign-On RSUs, pro-rated for the Term Year in which the termination occurs
through the Termination Date, shall become vested as of such date. After
application of the foregoing, the remainder of the unvested Sign-On RSUs, if
any, will be immediately forfeited as of the Termination Date;

(B) the next two installments of any Annual RSUs (or if less than two
installments remain unvested as of the Termination Date, then all of the Annual
RSUs) that would have otherwise vested if Executive had not been so terminated
shall become vested on the later of (x) the date of such Change in Control and
(y) the date of such termination, and the remainder of the unvested Annual RSUs,
if any, will be immediately forfeited as of such date; and

(C) the Executive shall receive the Severance Benefit (as defined in
Section 3(b)(iii)), payable as described in Section 3(b)(iii)).

For the avoidance of doubt, any payments and benefits provided under this
Section 2(d)(iii) (including under Section 2(d)(iii)(C)) shall be in lieu of any
payments and benefits under Section 3.

(iv) For purposes of this Agreement, “Change in Control” means the occurrence of
the following: (i) the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties and
assets of the Operating Group Entities, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act or any successor
provision), other than to a Continuing OZ Person; or (ii) the consummation of
any transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as that term is used in Section 13(d)(3)
of the Exchange Act or any successor provision), other than a Continuing OZ
Person, becomes (A) the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act or any successor provision) of a majority of the voting
interests in (1) Och-Ziff or (2) one or more of the Operating Group Entities
comprising all or substantially all of the assets of the Operating Group
Entities and (B) entitled to receive a Majority Economic Interest in connection
with such transaction. For purposes of the definition of Change in Control, all
capitalized terms shall have the meaning ascribed to such terms in the Limited
Partnership Agreements.

 

6



--------------------------------------------------------------------------------

(v) For purposes of this Agreement, the “Change in Control Protection Period”
means the period beginning 6 months prior to a Change in Control and ending on
the earlier of (x) the second anniversary of the Change in Control and (y) the
expiration of the Term.

(vi) For purposes of this Agreement, “Substantially Equivalent Position” shall
mean the CEO position held by the Executive prior to the occurrence of any of
the following events without the express written consent of the Executive,
unless such event is materially corrected by the Board within thirty (30) days
following the Executive’s provision of written notice to the Board of such
event, which notice must be given within thirty (30) days of the first
occurrence of the relevant event: (1) prior to the occurrence of a Change in
Control, the failure of the Company to nominate the Executive to the Board;
(2) a material diminution in the Executive’s authority, duties, or
responsibilities; or (3) a requirement that the Executive report to any person
or entity other than to the Board; in each case, provided, however, with respect
to clauses (2) and (3), that following the occurrence of a Change in Control in
which the Executive remains the most senior executive of the Company, the
Executive’s position shall not fail to be a Substantially Equivalent Position
due to a change in title or reporting structure or other similar event,
including without limitation by reason of the Executive ceasing to be an
executive officer of a public company or ceasing to report directly to a board
of directors of a public company.

(e) Sign-On PSU Grant.

(i) Award of Sign-On PSUs. Upon the Effective Date, the Executive shall be
entitled to receive a grant of 10 million performance-based RSUs (“PSUs”) under
the 2013 Plan (the “Sign-On PSUs”), as generally provided in this Section 2(e),
subject in all events to the terms and conditions of the 2013 Plan and related
Award Agreement. The Sign-On PSUs shall be granted as soon as practicable
following the Effective Date; provided, that the Executive has entered into an
Award Agreement with respect to such grant.

(ii) Service Condition. The “Service Condition” means that the Executive has
continued to be employed by the Company through the third anniversary of the
Effective Date (and must not have resigned or provided notice of his resignation
on or before such date).

(iii) Performance Condition; Vesting; Forfeiture. Each Sign-On PSU will
conditionally vest in full and be settled in accordance with Section 2(f)(i)
upon (A) satisfaction of the Service Condition and (B) the Total Shareholder
Return (as defined below) subsequently becoming equal to or exceeding the
specified threshold applicable to such Sign-On PSU as set forth below (the
“Performance Threshold,” and such condition, the “Performance Condition”));
provided, that the Executive is employed by the Company on such vesting date
(and must not have resigned or provided notice of his resignation on or before
such date), and except as otherwise provided in Section 2(e)(vi),
Section 3(b)(ii), Section 3(b)(iv), Section 3(c)(ii) and Section 3(d)(ii).
“Total Shareholder Return” shall have the meaning ascribed to such term in the
Limited Partnership Agreements, treating for these purposes the Sign-On PSUs as
Class P Common Units and using a Reference Price equal to the average closing
price on the New York Stock Exchange of the Class A Shares of Parent for the 10
trading days immediately following the public announcement of the appointment of
the Executive as CEO.

 

7



--------------------------------------------------------------------------------

(iv) Performance Period. If a Sign-On PSU has not satisfied both the Service
Condition and the Performance Condition by the sixth anniversary of the
Effective Date (such 6-year period, the “Performance Period”), such Sign-On PSU
shall be forfeited automatically, except as otherwise provided in
Section 2(e)(vi), Section 3(b)(ii)(3), Section 3(b)(iv), Section 3(c)(ii) and
Section 3(d)(ii).

(v) Performance Thresholds. The Performance Threshold means the required
threshold of Total Shareholder Return that must be achieved for a portion of the
Sign-On PSUs to vest, which shall be expressed as a percentage, and is as
follows: (i) the Performance Threshold is 25% for 20% of such Sign-On PSUs to
vest; (ii) the Performance Threshold is 50% for an additional 40% of such
Sign-On PSUs to vest; (iii) the Performance Threshold is 75% for an additional
20% of such Sign-On PSUs to vest; and (iv) the Performance Threshold is 125% for
an additional 20% of such Sign-On PSUs to vest.

(vi) Treatment of Sign-On PSUs Upon a Change in Control. In the event of a
Change in Control, (A) the Service Condition shall be waived (if not already
satisfied) with respect to each Sign-On PSU but only to the extent that the
applicable Performance Condition has been satisfied or deemed satisfied pursuant
to the following Clause (B); and (B) each Sign-On PSU shall become vested to the
extent that the Performance Condition has already been satisfied or is deemed
satisfied based on the price per Class A Share implied by the Change in Control;
provided, the Executive is employed by the Company on the date of such Change in
Control (and must not have resigned or provided notice of his resignation on or
before such date). The remaining unvested Sign-On PSUs, if any, will be
forfeited on the date of such Change in Control.

(f) General Terms Relating to RSUs and PSUs.

(i) Settlement of RSUs and PSUs. Each vested Annual RSU, each vested Sign-On RSU
and each vested Sign-On PSU may be settled in accordance with the terms of the
2013 Plan and the applicable Award Agreement, in the sole discretion of the
Compensation Committee in its capacity as Administrator of the 2013 Plan, either
by the delivery of (1) one Class A Share (as defined in the Plan) or (2) cash
equal to the Fair Market Value (as defined in the Plan) of one Class A Share.

(ii) Distribution Equivalents on RSUs. As set forth in the applicable Award
Agreements, the Executive will be credited with Distribution Equivalents (as
defined in the 2013 Plan) with respect to the Annual RSUs and Sign-On RSUs, to
be subject to the same terms and conditions applicable to, and to be settled on
the same date as, the Annual RSUs or Sign-On RSUs, as applicable, in respect of
which such distribution equivalents are awarded. Additionally, at the sole
discretion of the Board, such Distribution Equivalents may be eligible to
receive additional Distribution Equivalents. No Distribution Equivalents shall
be payable in respect of the Sign-On PSUs.

(iii) Each Annual RSU, each Sign-On RSU and each Sign-On PSU will be subject in
all cases to the terms and conditions of the 2013 Plan and applicable Award
Agreement, and in the event of any conflict between the terms of this Agreement
and the terms of the 2013 Plan and/or such Award Agreement, the terms of this
Agreement will control.

 

8



--------------------------------------------------------------------------------

(iv) Nothing herein shall mean or be construed to mean that (i) the Executive is
a partner of any of the OZ Operating Partnerships, (ii) the Executive has any
right, title, interest or claim with respect to the equity of the OZ Entities
other than as expressly provided in this Agreement, or (iii) the Executive or
any person claiming under or through the Executive has any right, title,
interest or claim to the proceeds of (1) any sale of all or any portion of any
of the OZ Entities (whether by merger, consolidation, sale of assets or
otherwise), (2) any issuance of equity in any of the OZ Entities, (3) any sale
of all or part of the then-existing equity of any of the OZ Entities, or (4) any
other monetization or capitalization of the OZ Entities, other than as expressly
provided in this Agreement.

(v) During the Term and so long as he is employed by the Company, the Executive
will continue to hold at least 50% of the after-tax portion of Class A Shares
delivered in respect of any equity awards (including without limitation, any
Class A Shares acquired on settlement of the Annual RSUs, the Sign-On RSUs, the
Sign-On PSUs and any Annual Bonuses). This restriction shall lapse on
termination of employment for any reason and upon a Change in Control.

(g) Employee Benefits. During the Term, the Executive shall be eligible to
participate in the Company’s employee benefit plans as in effect from time to
time, on the same basis as those benefits are generally made available to other
similarly-situated senior executives of the Company.

(h) Business Expenses. During the Term, Executive shall be reimbursed for all
reasonable expenses incurred by him in performing his duties hereunder provided
that such expenses are incurred and accounted for in accordance with the
policies and procedures established by the Company.

(i) Perquisites. During the Term, the Executive shall be entitled to receive
such perquisites and fringe benefits which similarly situated senior executives
of the Company are entitled to receive and such other perquisites which are
suitable to the character of Executive’s position with the Company and adequate
for the performance of Executive’s duties hereunder as determined by the Company
from time to time.

3. Termination of Employment.

(a) Termination by the Company For Cause or by the Executive.

(i) Payments on Termination. If the Term and the Executive’s employment under
this Agreement are terminated by the Company for Cause or by the Executive for
any reason, prior to the scheduled expiration of the Term, then Executive shall
be entitled to receive:

(1) the Base Salary through the Termination Date (as defined below);

(2) reimbursement for any unreimbursed business expenses properly incurred by
the Executive in accordance with Company policy prior to the Termination Date;
and

 

9



--------------------------------------------------------------------------------

(3) such employee benefits, if any, to which the Executive may be entitled under
the employee benefit plans of the Company, subject to the terms and conditions
of the applicable plan (the amounts described in clauses (1) through (3) being
referred to as the “Accrued Rights”). The Accrued Rights shall not include any
bonus payments in connection with any bonus plan, policy, practice, program or
award.

(ii) Treatment of Equity Awards. Upon a termination of the Executive’s
employment hereunder as described in Section 3(a)(i), (i) all unvested Annual
RSUs, unvested Sign-On RSUs and unvested Sign-On PSUs shall be immediately
forfeited without consideration upon the Termination Date, and (ii) if such
termination is by the Company for Cause, all vested Annual RSUs, vested Sign-On
RSUs and vested Sign-On PSUs shall also be immediately forfeited without
consideration upon the Termination Date.

(iii) Compensation Forfeiture. Upon a termination of the Executive’s employment
by the Company for Cause as described in Section 3(a)(i), the Executive shall
transfer to the Company the number of Class A Shares equal to the number of
Class A Shares that were acquired by Executive in respect of any equity awards
(including without limitation, any Class A Shares acquired on settlement of the
Annual RSUs, the Sign-On RSUs, the Sign-On PSUs and any Annual Bonuses), in each
case, in the 24-month period prior to the Termination Date. Notwithstanding the
foregoing sentence, (A) if such termination of the Executive’s employment is
pursuant to clause (iii) of the definition of Cause, this Section 3(a)(iii)
shall only apply if the relevant regulatory body or self-regulatory organization
has found (or the Executive has entered into a consent decree determining) that
the Executive has committed fraud and (B) if such termination of the Executive’s
employment is pursuant to clause (v) of the definition of Cause, this
Section 3(a)(iii) shall only apply if such violation of any agreement relating
to the Company causes non-de minimis detriment to the Company (financial or
otherwise).

(iv) Notwithstanding the delivery of a Notice of Termination with respect to a
termination other than a termination by the Company under Section 3(a)(i), the
Company may, at any time on or prior to the Termination Date, exercise its right
to terminate the Term and the Executive’s employment for Cause, and, upon the
proper exercise of such right, any other purported termination shall be null and
void, and the terms of Section 3(a)(i) shall apply.

(v) Following such termination of Executive’s employment hereunder pursuant to
this Section 3(a), Executive shall have no further rights to any compensation or
any other benefits under this Agreement, expect as provided in
Section 2(d)(iii), to the extent applicable, or Section 3(b)(iv).

(b) Termination by the Company Without Cause.

(i) Payments on Termination. If the Term and the Executive’s employment under
this Agreement is terminated by the Company prior to the scheduled expiration of
the Term without Cause (except in circumstances described in Section 2(d)), then
the Executive shall be entitled to receive: (1) the Accrued Rights; (2) the
treatment of equity awards described in Section 3(b)(ii); and (3) a Severance
Benefit payable as described in Section 3(b)(iii).

 

10



--------------------------------------------------------------------------------

(ii) Treatment of Equity Awards. Upon termination of Executive’s employment
hereunder as described in Section 3(b)(i):

(1) the next two installments of the Sign-On RSUs (or if less than two
installments remain unvested as of the Termination Date, then all of the Sign-On
RSUs) that would have otherwise vested if Executive had not been so terminated
shall become vested as of the Termination Date. In addition, to the extent
unvested following application of the previous sentence, a portion of an
additional installment of Sign-On RSUs, pro-rated for the Term Year in which the
termination occurs through the Termination Date, shall become vested as of the
date of such termination. After application of the foregoing, the remainder of
the unvested Sign-On RSUs, if any, will be immediately forfeited as of the
Termination Date.

(2) the next two installments of any Annual RSUs (or if less than two
installments remain unvested as of the Termination Date, then all of the Annual
RSUs) that would have otherwise vested if Executive had not been so terminated
shall become vested as of the Termination Date, and the remainder of the
unvested Annual RSUs, if any, will be immediately forfeited as of such date; and

(3) the Service Condition with respect to the Sign-On PSUs shall be waived as of
the Termination Date (if not already satisfied) and the Executive shall
conditionally retain all of the Sign-On PSUs for a period of 24 months following
the Termination Date; provided, that any Sign-On PSUs that have not satisfied
the Performance Condition on or prior to the earlier of (x) the last day of such
24-month period and (y) the last day of the Performance Period shall be
immediately forfeited as of such date.

(iii) Severance Benefit. The “Severance Benefit” shall be equal to the sum of:

(1) (A) if the Termination Date occurs prior to the second anniversary of the
Effective Date, the lower of (x) the Base Severance Benefit (as defined below)
and (y) $18 million, and (B) if the Termination Date occurs on or after the
second anniversary of the Effective Date, the lower of (x) an amount equal to
the Base Severance Benefit, multiplied by a fraction, the numerator of which is
the number of full months remaining in the Term, and the denominator of which is
24, and (y) $18 million; plus

(2) an amount equal to the Annual Bonus (payable at the minimum rate as set
forth in Section 2(b)(i)), pro-rated for the Fiscal Year in which the
termination occurs through the Termination Date (the “Pro-Rated Termination Year
Bonus”); plus

 

11



--------------------------------------------------------------------------------

(3) an amount equal to the Annual Bonus earned for the most recently completed
Fiscal Year, to the extent such Annual Bonus was not previously paid.

For purposes of this Agreement, “Base Severance Benefit” means the amount equal
to the product of (x) the sum of the Base Salary plus the Annual Bonus (payable
at the maximum rate as set forth in Section 2(b)(i)), multiplied by (y) 3.0.

The Company shall pay the Severance Benefit in a lump sum in cash on or prior to
the sixtieth (60th) day following the Termination Date (subject to Section 3(f)
and any applicable six-month delay described in Section 8(h)).

(iv) Other Termination. A termination of the Term and the Executive’s employment
under this Agreement prior to the scheduled expiration of the Term by the
Executive by reason of his position no longer being a Substantially Equivalent
Position shall be treated as a termination by the Company without Cause and
entitle the Executive to receive the payments and benefits set forth in this
Section 3(b).

(v) The Executive agrees that the Company’s obligation to pay the Severance
Benefit and to provide for the equity award treatment described in
Section 3(b)(ii) is contingent and conditioned upon execution of a release as
provided in Section 3(f). Failure or refusal by the Executive to execute and
deliver timely (and not revoke) such release pursuant to Section 3(f) shall
release the Company from its obligations to make the payments and provide the
equity award treatment described herein.

(vi) Following such termination of Executive’s employment hereunder pursuant to
this Section 3(b), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(c) Termination Due to Death or Disability.

(i) Payments on Termination. If the Term and Executive’s employment under this
Agreement are terminated due to the Executive’s death or Disability prior to the
scheduled expiration of the Term, the Executive or the Executive’s estate, as
applicable, will receive: (i) the Accrued Rights, and (ii) a cash payment equal
to the Annual Bonus earned for the most recently completed Fiscal Year, to the
extent such Annual Bonus was not previously paid.

(ii) Treatment of Equity. Upon termination of Executive’s employment hereunder
as described in Section 3(c)(i): (i) all unvested Annual RSUs and unvested
Sign-On RSUs then held by the Executive shall vest in full as of such
Termination Date; and (ii) the Service Condition with respect to the Sign-On
PSUs shall be waived as of the Termination Date (if not already satisfied) and
the Executive shall conditionally retain all of the Sign-On PSUs for a period of
24 months following the Termination Date; provided, that any Sign-On PSUs that
have not satisfied the Performance Condition on or prior to the earlier of
(x) the last day of such 24-month period and (y) the last day of the Performance
Period shall be immediately forfeited as of such date.

 

12



--------------------------------------------------------------------------------

(iii) The Executive agrees that the Company’s obligation to provide for the
equity award treatment described in Section 3(c)(ii) contingent and conditioned
upon execution of a release as provided in Section 3(f). Failure or refusal by
the Executive or the Executive’s estate, as applicable, to execute and deliver
timely (and not revoke) such release pursuant to Section 3(f) shall release the
Company from its obligations to make the payments and provide the equity award
treatment described herein.

(iv) Following such termination of the Executive’s employment hereunder pursuant
to this Section 3(c), the Executive or the Executive’s estate, as applicable,
shall have no further rights to any compensation or any other benefits under
this Agreement.

(d) Expiration of the Term.

(i) Expiration of Term. Unless the Executive’s employment is earlier terminated,
the Agreement shall terminate upon the expiration of the Term and the
Executive’s employment with the Company beyond the expiration of the Term (if
not also terminated) shall be deemed an employment at-will and shall not be
deemed to extend any of the provisions of this Agreement and the Executive’s
employment may thereafter be terminated at will by either the Executive or the
Company.

(ii) Treatment of Equity and Other Payments on Expiration of Term. If the
Company does not extend to the Executive an offer to renew this Agreement on
substantially similar terms (without regard to the Sign-On RSUs and the Sign-On
PSUs), and Executive terminates his employment within 30 days following the
expiration of the Agreement pursuant to Section 3(d)(i):

(1) all unvested Annual RSUs and all unvested Sign-On RSUs, if any, then-held by
the Executive shall vest in full as of the expiration of the Term;

(2) the Executive shall conditionally retain all of his conditionally vested
Sign-On PSUs until the expiration of the Performance Period; provided, that any
Sign-On PSUs that have not satisfied the Performance Condition on or prior to
the last day of the Performance Period shall be immediately forfeited as of such
date;

(3) all equity and deferred awards granted to the Executive in payment of any
Annual Bonuses shall vest in full as of the expiration of the Term, and the
Executive shall receive the Annual Bonus with respect to the most recently
completed Fiscal Year to the extent not previously paid; and

(4) the Company shall pay the Executive, in a lump sum in cash on the sixtieth
(60th) day following the expiration of the Term, the Pro-Rated Termination Year
Bonus.

(iii) The Executive agrees that the Company’s obligation to provide for the
equity award treatment described in Section 3(d)(ii) is contingent and
conditioned upon execution of a release as provided in Section 3(f). Failure or
refusal by the Executive to execute and deliver timely (and not revoke) such
release pursuant to Section 3(f) shall release the Company from its obligations
to make the payments and provide the equity award treatment described herein.

 

13



--------------------------------------------------------------------------------

(iv) Following such termination of the Agreement pursuant to this Section 3(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(e) Notice of Termination; Termination Date.

(i) For purposes of this Agreement, any purported termination of Executive’s
employment by the Company or by the Executive during the Term under Sections
3(a) through (c) (other than termination due to the Executive’s death) shall be
communicated by written “Notice of Termination” to the other party hereto,
(i) the specific provision in this Agreement relied upon; (ii) setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, if
applicable, and (iii) specifying a Date of Termination, which shall mean (A) if
the Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty
(30) days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than thirty (30) days from the
date such Notice of Termination is given).

(f) Continued Compliance with Restrictive Covenants; Release of Claims.
Notwithstanding anything to the contrary contained herein, the Executive agrees
that any obligation of the Company to pay the Severance Benefit, Pro-Rated
Termination Year Bonus or to provide for the equity award treatment described in
Section 2(d)(iii), Section 2(e)(vi), Section 3(b)(ii), Section 3(b)(iv),
Section 3(c)(ii) and Section 3(d)(ii) is contingent and conditioned upon both of
the following:

(i) the Executive’s full compliance with Section 4, as well as any agreements in
the release described in clause (ii) below. Notwithstanding anything herein, if
(A) the Executive breaches any of the provisions of Section 4 (or any breach of
any agreements in the release described in clause (ii) below), (B) following the
Termination Date the Compensation Committee becomes aware of acts or omissions
by the Executive during the term of the Executive’s employment with the Company
which would have constituted Cause, or (C) the Executive, or anyone on the
Executive’s behalf, pursues any type of action or claim against the Company
regarding this Agreement or any topic or claim covered by this Agreement, other
than (i) to enforce rights not released or diminished by the release; (ii) in
connection with any challenges to the validity of the release described in
clause (ii) below under the federal Age Discrimination in Employment Act as
amended by the Older Worker Benefit Protection Act, (iii) in connection with the
filing of a charge or complaint with or the participation in an investigation,
hearing or proceeding of a government agency, or (iv) as otherwise prohibited by
law, then, in each case, the Executive shall reimburse the Company for all
compensation or other amounts previously paid, allocated, accrued, delivered or
provided by the Company to the

 

14



--------------------------------------------------------------------------------

Executive pursuant to Section 3(b) or Section 3(c), as applicable, and the
Company shall be entitled to discontinue the future payment, delivery,
allocation, accrual or provision of the Severance Benefit or the equity award
treatment pursuant to Section 2(d)(iii) Section 2(e)(vi), Section 3(b)(ii),
Section 3(b)(iv), Section 3(c)(ii) or Section 3(d)(ii), as applicable, and such
other compensation, except to the extent prohibited by applicable law; and

(ii) no later than sixty (60) days after the Termination Date, the Executive
must execute and deliver (and not revoke) a general release releasing all claims
against the Company, in the form substantially similar to the form attached as
Exhibit A hereto (and all applicable revocation periods must have expired);
provided, however, that in no event shall the timing of the Executive’s
execution (and non-revocation) of the general release, directly or indirectly,
result in the Executive designating the calendar year of payment, and if a
payment that is subject to execution (and non-revocation) of the general release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

(g) Board/Committee Resignation. Upon termination of the Executive’s employment
for any reason, the Executive hereby agrees to immediately resign from all
positions (including, without limitation, any management, officer or director
position) that the Executive holds with any of the OZ Entities (or with any
entity in which the Company has made any investment) as of the date of such
termination. The Executive hereby agrees to execute and deliver such
documentation reasonably required by the Company as may be necessary or
appropriate to enable the Company (or any entity in which the Company has made
an investment) to effectuate such resignation, and in any case, the Executive’s
execution of this Agreement shall be deemed the grant by the Executive to the
officers of each OZ Entity, if applicable, of a limited power of attorney to
sign in the Executive’s name and on the Executive’s behalf such documentation
solely for the limited purposes of effectuating such resignation.

(h) Certain Definitions. For purposes of this Agreement:

(i) “Cause” shall mean that the Executive (i) has committed an act of fraud,
dishonesty, misrepresentation or breach of trust; (ii) has been convicted of a
felony or any offense involving moral turpitude; (iii) has been found by any
regulatory body or self-regulatory organization having jurisdiction over the
Company to have, or has entered into a consent decree determining that the
Executive, violated any applicable regulatory requirement or a rule of a
self-regulatory organization; (iv) has committed an act constituting gross
negligence or willful misconduct; (v) has violated in any material respect any
agreement relating to the Company; (vi) has become subject to any proceeding
seeking to adjudicate the Executive bankrupt or insolvent, or seeking
liquidation, reorganization, arrangement, adjustment, protection, relief or
composition of the debts of the Executive under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for such Partner or for any substantial part of the property of the
Executive, or the Executive has taken any action authorizing such proceeding; or
(vii) has breached any of the covenants in Section 4, the breach of any of which
shall be deemed to be a material breach of this Agreement.

 

15



--------------------------------------------------------------------------------

(ii) “Disability” shall have the meaning set forth in Section 409A(a)(2)(C) of
the Internal Revenue Code of 1986, as amended (the “Code”), and the Regulations
thereunder.

4. Restrictive Covenants.

(a) Certain Acknowledgements. The Executive acknowledges and agrees that:
(i) the alternative asset management business (including, without limitation,
for purposes of this paragraph, any hedge or private equity fund management
business) is intensely competitive; (ii) in the course of Executive’s employment
with the Company, the Executive will develop and have access to and knowledge
of, confidential information (including, but not limited to, material non-public
information of the Company and their clients (and for purposes of this
Section 4, “Company” shall include any investment funds and accounts managed by
any of the foregoing)); (iii) the direct or indirect use of any such information
for the benefit of, or disclosure of any such information to, any existing or
potential competitors of the Company would place the Company at a competitive
disadvantage and would do damage to the Company; (iv) in the course of
Executive’s employment with the Company, the Executive will develop
relationships and goodwill with the Company’ Investors (as defined in the
Limited Partnership Agreements) and counterparties for the benefit of and on
behalf of the Company through the investment by and resources of the Company;
(vi) the Executive’s engagement in any of the activities prohibited by this
Section 4 would constitute improper appropriation and/or use of the Company’
confidential information and/or goodwill; (vii) the Executive’s association with
the Company is expected to be critical to the success of the Company; (viii) the
services to be rendered, and relationships developed, by the Executive for the
benefit of and on behalf of the Company are of a special and unique character;
(ix) the Company conducts the alternative asset management business throughout
the world; (x) the noncompetition and other restrictive covenants and agreements
set forth in this Agreement are fair and reasonable; and (xi) in light of the
foregoing and of the Executive’s education, skills, abilities and financial
resources, the Executive acknowledges and agrees that the Executive will not
assert, and it should not be considered, that enforcement of any of the
covenants set forth in this Section 4 would prevent the Executive from earning a
living or otherwise are void, voidable or unenforceable or should be voided or
held unenforceable.

(b) Non-Competition and Non-Solicitation of Investors. During the Executive’s
employment with the Company and for the 24-month period immediately following
the termination of the Executive’s employment for any reason (18 months in the
case of a termination of employment upon or following the expiration of the
Term), the Executive shall not, without the prior written consent of the Board,
directly or indirectly, either on his own behalf or on the behalf of or with
others:

(i) (1) engage or otherwise participate in any manner or fashion in any business
that is a Competing Business (as defined below), (2) render any services to any
Competing Business or (3) acquire a financial interest in or become actively
involved with any Competing Business (other than as a passive investor holding
minimal percentages of the stock of public companies); or

 

16



--------------------------------------------------------------------------------

(ii) in any manner solicit or induce any of the Company’s current, former or
prospective Investors to (1) terminate (or diminish in any material respect)
his, her or its investments with the Company for the purpose of associating or
doing business with any Competing Business, or otherwise encourage such
Investors to terminate (or diminish in any respect) his, her or its investments
with the Company for any other reason or (2) invest in or otherwise participate
in or support any Competing Business.

For purposes of this Agreement, “Competing Business” means any entity, or
distinct portion thereof, that engages in (A) the alternative asset management
business (including, without limitation, any hedge or private equity fund
management business) or (B) any other business in which any OZ Entity (1) is
actively involved, or (2) in the twelve-month period prior to the termination of
the Executive’s employment for any reason, planned, developed, or undertook
efforts to become actively involved and, in the case of the foregoing clause
(B), in which the Executive actively participated or was materially involved or
about which the Executive possesses confidential information.

(c) Non-Solicitation of Partners and Employees. During the Executive’s
employment with the Company and for the 24-month period immediately following
the termination of the Executive’s employment for any reason, the Executive will
not, directly or indirectly, either on his own behalf or on the behalf of or
with others, in any manner solicit any of the owners, members, partners,
directors, officers or employees of any OZ Entity to terminate their
relationship or employment with such OZ Entity, or hire any such person (i) who
is at the time of solicitation, or was as of the date of the Executive’s
termination of employment, an owner, member, partner or director, officer or
employee of any OZ Entity or (ii) whose employment or relationship with any such
OZ Entity terminated within two years prior to the date of such Executive’s
termination of employment or thereafter. Additionally, the Executive may not
solicit or encourage to cease to work with any OZ Entity any consultant, agent
or adviser that the Executive knows or should know is under contract with the
Company.

(d) Non-solicitation of Clients. During the Executive’s employment with the
Company and for the 24-month period immediately following the termination of the
Executive’s employment for any reason, the Executive will not, directly or
indirectly, either on his own behalf or on the behalf of or with others, (i) in
any manner solicit or induce any of the Company’ current, former or prospective
financing sources, capital market intermediaries, consultants, suppliers,
partners or other counterparties to terminate (or diminish in any material
respect) his, her or its relationship with the Company for the purpose of
associating with any Competing Business, or otherwise encourage such financing
sources, capital market intermediaries, consultants, suppliers, partners or
other counterparties to terminate (or diminish in any respect) his, her or its
relationship with the Company for any other reason; or (ii) in any manner
interfere with the Company’s business relationship with any Investors, financing
sources, capital market intermediaries, consultants, suppliers, partners or
other counterparties.

(e) Non-disparagement. During the Executive’s employment with the Company and at
all times following the termination of the Executive’s employment for any
reason, the Executive will not, directly or indirectly, make, or cause to be
made, any written or oral statement, observation, or opinion disparaging the
business or reputation of any OZ Entity, or any of their respective owners,
partners, members, officers, directors, or employees; provided, however, that
nothing contained in this Section 4(e) shall preclude the Executive from
providing (i) truthful testimony in response to a valid subpoena, court order,
regulatory request, or as may

 

17



--------------------------------------------------------------------------------

be otherwise required by law, (ii) from participating or cooperating in any
action, investigation or proceeding with, or (iii) or providing truthful
information to, any governmental agency, legislative body, self-regulatory
organization, any of the Company’s legal departments, any of the Company’s
individual directors, any committees of the Board or the Board. Notwithstanding
the foregoing, the Executive may disclose to any and all persons, without
limitation of any kind, the tax treatment and any facts that may be relevant to
the tax structure of the matters discussed herein, provided, however, that the
Executive shall not disclose any other information that is not relevant to
understanding the tax treatment and tax structure of the matters discussed
herein (including the identity of any party and any information that could lead
another to determine the identity of any party), or any other information to the
extent that such disclosure could reasonably result in a violation of any
applicable securities law. Notwithstanding the foregoing, pursuant to 18 U.S.C.
§ 1833(b), the Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret of the
Company and its affiliates that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to the
Executive’s attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If the
Executive files a lawsuit for retaliation by the Company and its affiliates for
reporting a suspected violation of law, the Executive may disclose the trade
secret to his or her attorney and use the trade secret information in the court
proceeding, if the Executive (i) files any document containing the trade secret
under seal, and (ii) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Notwithstanding the foregoing, nothing in such
policies, rules and regulations of the Company, this Agreement or any other
agreement between the Executive and the Company or its affiliates prohibits or
restricts the Executive from initiating communications with, or responding to
any inquiry from, any regulatory or supervisory authority regarding any good
faith concerns about possible violations of law or regulation.

(f) Short Selling and Hedging Transactions. Prior to a termination of the
Executive’s employment and at all times thereafter, the Executive and his
affiliates shall not, without the approval of the Board, directly or indirectly,
(a) effect any short sale (as such term is defined in Regulation SHO under the
Securities Exchange Act of 1934, as amended, supplemented or restated from time
to time and any successor to such statute, and the rules and regulations
promulgated thereunder) of Class A Shares of Parent or any Related Securities,
or (b) enter into any swap or other transaction, other than a sale (which is not
a short sale) of Class A Shares or any Related Security to the extent permitted
by this Agreement, that transfers to another, in whole or in part, any of the
economic risks, benefits or consequences of ownership of Class A Shares or any
Related Security. The foregoing clause (b) is expressly agreed to preclude the
Executive and his affiliates, prior to a termination of the Executive’s
employment and at all times thereafter, from engaging in any hedging or other
transaction (other than a sale, which is not a short sale, of Class A Shares or
any Related Security to the extent permitted by this Agreement) which is
designed to or which reasonably could be expected to lead to or result in a
transfer of the economic risks, benefits or consequences of ownership of Class A
Shares or any Related Security, or a disposition of Class A Shares or any
Related Security, even if such transfer or disposition would be made by someone
other than the Executive or his affiliates or any person or entity contracting
directly with the Executive or an affiliate of the Executive. For purposes of
this Section 4(g), “Related Security” means any securities convertible into,
exercisable or exchangeable for or repayable with Class A Shares of Parent, and
shall also include “deferred cash interests” under the Och Ziff Deferred Cash
Interest Plan for Employees.

 

18



--------------------------------------------------------------------------------

(g) Return of Company Property. Upon the Executive’s termination of employment
for any reason, the Executive will promptly return to the Company all known
equipment, data, material, books, records, documents (whether stored
electronically or on computer hard drives or disks or on any other media),
computer disks, credit cards, keys, I.D. cards, and other property, including,
without limitation, standalone computers, fax machines, printers, telephones,
and other electronic devices in the Executive’s possession, custody, or control
that are or were owned and/or leased by the Company in connection with the
conduct of the business of the Company, and including in each case any and all
information stored or included on or in the foregoing or otherwise in the
Executive’s possession or control that relates to Investors or OZ
counterparties, Investor or OZ counterparty contact information, Investor or OZ
counterparty lists or other confidential information.

5. Injunctive Relief; Liquidated Damages.

(a) Injunctive Relief. The Executive acknowledges and agrees that an attempted
or threatened breach by him or her of Section 4 of this Agreement or of any
provision of the Confidentiality Agreement with the Company entered by the
Executive on or before the Effective Date (as amended from time to time, the
“Confidentiality Agreement”) would cause irreparable injury to the Company not
compensable in money damages, and that the Company shall be entitled, in
addition to the remedies set forth in Section 5(b), to obtain a temporary,
preliminary and permanent injunction prohibiting any breaches of Section 4 of
this Agreement or of any provision of the Confidentiality Agreement without
being required to prove damages or furnish any bond or other security.

(b) Liquidated Damages.

(i) The Executive agrees that it would be impossible to compute the actual
damages resulting from a breach of Section 4(b) or of any provision of the
Confidentiality Agreement, and that the liquidated damages amount set forth in
this Agreement is reasonable and do not operate as a penalty, but are a genuine
pre-estimate of the anticipated loss that the Company would suffer from a breach
of Section 4 or of any provision of the Confidentiality Agreement.

(ii) Without limiting the right of the Company to obtain injunctive relief for
any attempted or threatened breach of Section 4 of this Agreement or of any
provision of the Confidentiality Agreement, in the event the Executive breaches
Section 4(b) of this Agreement, then:

(1) the Executive shall owe, as liquidated damages, to the Company, an amount
equal to the cash and equity-based compensation provided to the Executive in the
24-month period prior to the Termination Date;

(2) the Executive shall transfer to the Company any Class A Shares then held by
the Executive that were acquired in respect of any equity awards (including
without limitation, any Class A Shares acquired on settlement of the Annual
RSUs, the Sign-On RSUs, the Sign-On PSUs and any Annual Bonuses), in each case,
in the 24-month period prior to the Termination Date; and

 

19



--------------------------------------------------------------------------------

(3) the Executive shall pay to the Company immediately a lump-sum cash amount
equal to the sum of: (i) the total after-tax proceeds received by the Executive
in respect of any Class A Shares acquired at any time that were acquired in
respect of any equity awards (including without limitation, any Class A Shares
acquired on settlement of the Annual RSUs, the Sign-On RSUs, the Sign-On PSUs
and any Annual Bonuses) that were subsequently transferred during the 24 month
period prior to, or at any time after, the date of such breach; and (ii) all
distributions received by the Executive during the 24 month period prior to, or
at any time after, the date of such breach on Class A Shares acquired at any
time.

(iii) Without limiting the right of the Company to obtain injunctive relief for
any attempted or threatened breach of Section 4 of this Agreement or of any
provision of the Confidentiality Agreement, in the event the Executive breaches
Sections 4(c), (d), (e), (f) or (g) of this Agreement, then the Company shall be
entitled to any other available remedies including, but not limited to, an award
of money.

(c) Remedies Cumulative. Any remedies provided for in this Agreement shall be
cumulative in nature and shall be in addition to any other remedies whatsoever
(whether by operation of law, equity, contract or otherwise) which any party may
otherwise have.

6. Compensation Clawback Policy. As a highly regulated, global alternative asset
management firm, the Company has had a long-standing commitment to ensure that
its partners, officers and employees adhere to the highest professional and
personal standards. In the case of fraud, misconduct or malfeasance by any of
its partners, officers or employees, including, without limitation any fraud,
misconduct or malfeasance that leads to a restatement of the Company’s financial
results, or as required by law, the Compensation Committee would consider and
likely pursue a disgorgement of prior compensation, where appropriate based on
the facts and circumstances. The Compensation Committee will adopt and amend
clawback policies, as it determines to be appropriate, including, without
limitation, to comply with the final implementing rules regarding compensation
clawbacks mandated by the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and any other applicable law. The Compensation Committee may extend
and apply such clawback provisions to similarly situated levels of employees
that may not be required to be covered by applicable law as it determines to be
necessary or appropriate in its discretion. The Executive hereby consents to
comply with all of the terms and conditions of any such compensation clawback
policy adopted by the Compensation Committee which may apply to the Executive
and other similarly situated employees on or after the date hereof, and also
agrees to perform all further acts and execute, acknowledge and deliver any
documents and to take any further action requested by the Company to give effect
to the foregoing.

7. Acknowledgment. The Executive acknowledges that he has read and understands
this Agreement, is fully aware of its legal effect, has not acted in reliance
upon any representations or promises made by the Company other than those
contained in writing herein,

 

20



--------------------------------------------------------------------------------

and has entered into this Agreement freely based on his own judgment. The
Executive acknowledges that he has been given the opportunity to ask questions
of the Company and has consulted with counsel concerning this Agreement to the
extent the Executive deems necessary in order to be fully informed with respect
thereto.

8. Miscellaneous.

(a) Withholding. The Company shall have the right to deduct and withhold from
any amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company may be required or
authorized by law to deduct or withhold, whether such laws are now in effect or
become effective after the date of this Agreement. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise. Any payment or vesting of cash or equity
to the Executive is subject to all federal, state, and local income and payroll
tax withholding that, in the opinion of the Company, is required by law. Unless
the Executive satisfies any such tax withholding obligation by paying the amount
in cash (including by check or wire transfer) or shares of the Parent’s stock,
the Company shall withhold cash and/or shares on the date of withholding
sufficient to cover the withholding obligation or such other amount that will
not cause adverse accounting consequences for the Company and is permitted under
applicable withholding rules promulgated by the Internal Revenue Service or
another governmental entity, with shares valued in the same manner as used in
computing the withholding taxes.

(b) Governing Law; Jurisdiction.

(i) This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York, including such laws governing
contracts made and to be performed in New York, without regard to conflicts of
law principles thereof; provided, however, that issues related to the 2013 Plan
or any grants thereunder shall be resolved in accordance with the laws of the
State of Delaware.

(ii) The Executive hereby submits to and accepts for himself or herself and in
respect of his or her property, generally and unconditionally, the exclusive
jurisdiction of the state and federal courts of the State of New York for any
dispute arising out of or relating to this Agreement or the breach, termination
or validity thereof. The Executive further irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by certified or registered mail
return receipt requested or by receipted courier service to the Executive at the
address for the Executive in the books and records of the Company.

(c) Amendments. Except as expressly provided herein, this Agreement cannot be
amended or modified except by a writing signed by the parties hereto; provided,
however, that the Board may amend this Agreement if it determines in its sole
discretion that the adoption of any such amendments are necessary or desirable
to comply with applicable law.

(d) Counterparties. This Agreement may be executed in one or more counterpart
copies, each of which shall be deemed an original, but all of which shall
constitute the same instrument.

 

21



--------------------------------------------------------------------------------

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns.
Except as otherwise specifically provided herein, this Agreement, including the
obligations and benefits hereunder, may not be assigned to any party by the
Executive.

(f) Severability. If any provision of this Agreement shall be deemed invalid or
unenforceable as written, it shall be construed, to the greatest extent
possible, in a manner which shall render it valid and enforceable, and any
limitations on the scope or duration of any such provision necessary to make it
valid and enforceable shall be deemed to be part thereof, and no invalidity or
unenforceability of any provision shall affect any other portion of this
Agreement unless the provision deemed to be so invalid or unenforceable is a
material element of this Agreement, taken as a whole.

(g) Waiver. The failure by any party hereto to enforce at any time any provision
of this Agreement, or to require at any time performance by any party hereto of
any provision hereof, shall in no way be construed as a waiver of such
provision, nor in any way affect the validity of this Agreement or any part
hereof, or the right of any party hereto thereafter to enforce each and every
such provision in accordance with its terms.

(h) Section 409A. The intent of the parties is that this Agreement and the
payments and benefits under this Agreement comply with Section 409A of the Code,
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and be administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the Executive shall not be considered
to have terminated employment or service for purposes of this Agreement until
the Executive would be considered to have incurred a “separation from service”
within the meaning of Section 409A of the Code. Any payments described in this
Agreement that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Each amount to be paid or benefit to be
provided hereunder shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, to the extent that any amounts are payable to a “specified
employee” (within the meaning of Section 409A of the Code) upon a separation
from service, and such payment would result in the imposition of any individual
penalty tax or late interest charges imposed under Section 409A of the Code,
such amounts shall instead be paid on the first business day after the date that
is six (6) months following such separation from service (or death, if earlier).
To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to the Executive shall be paid to
the Executive on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year, and no reimbursement or
in-kind benefit shall be subject to liquidation or exchange for another benefit.
The Company makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payment.

 

22



--------------------------------------------------------------------------------

(i) No Further Compensation. The Executive agrees that (a) except for the
compensation to be provided to the Executive pursuant to the terms of this
Agreement (including as set forth in any Award Agreement related to compensation
to be provided pursuant to the terms of this Agreement) and for customary
expense reimbursements, the Executive will not be entitled to receive any
compensation or distributions from, or have any interests in, any of the OZ
Entities, (b) consistent with the restrictions set forth in Section 1(e),
Section 1(g) and Section 4, and the Company’s compliance policies that are
generally applicable to the Executive that restrict outside investments, the
Executive shall not have any interests in, or receive compensation of any type
from, businesses or entities other than the OZ Entities.

(j) Survival. Notwithstanding anything to the contrary in this Agreement,
Section 3 (as it relates to continuing obligations in respect of termination of
employment during the Term only) and Section 4 will survive the termination or
expiration of the Term and the termination of the Executive’s employment.

(k) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via e-mail to the
recipient. Such notices, demands and other communications shall be sent to the
address indicated below (or such other address or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party):

(1) To the Company:

OZ Management LP

9 West 57th Street, 39th Floor

New York, New York 10019

Attn: General Counsel

(2) To the Executive: to his last address on file in the Company records.

(l) Entire Agreement. Except to the extent specifically set forth herein, this
Agreement, the Plan and the related Award Agreements constitute the complete
agreement and understanding between the parties regarding the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by and between the parties, written or oral which shall
automatically terminate upon the effectiveness of this Agreement.

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied to this Agreement.

(n) Headings. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Signature of Executive     OZ Management LP /s/ Robert Shafir     By:   Och-Ziff
Holding Corporation, Name: Robert Shafir       its general partner Address:    
     

By:

  /s/ Alesia J. Haas     Name:   Alesia J. Haas     Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

Exhibit A

Form of Release

[attached hereto]



--------------------------------------------------------------------------------

EXHIBIT A: GENERAL RELEASE

I,                     , in consideration of and subject to the terms and
conditions set forth in the employment agreement between myself and OZ
Management LP (“OZM”), dated [•], 2018 (the “Employment Agreement”), and for
other good and valuable consideration and intending to be legally bound, do
hereby release and forever discharge Och-Ziff Capital Management Group LLC and
its affiliates (including, without limitation, OZM), each of their respective
current, past, and future subsidiaries, parent companies, sister companies,
holding companies, control persons, affiliates, any investment funds and
accounts managed by any of the foregoing, and any of their past, present and
future investors, employees, members, partners, directors, officers, agents,
representatives, successors, and assigns (collectively, the “Och-Ziff Capital
Management Group”), from any and all legally waivable actions, causes of action,
covenants, contracts, claims, or any right to any monetary recovery, or any
other personal relief whatsoever, which I or my heirs, executors,
administrators, and assigns, or any of them, ever had, now have, or hereafter
can, shall, or may have, by reason of any act or omission occurring on or before
the date that I sign this General Release, including, but not limited to, with
respect to my employment relationship with OZM or other associations with the
Och-Ziff Capital Management Group, or the cessation thereof or separation
therefrom.

1. I, on behalf of myself, and my heirs, executors, administrators and assigns,
hereby waive, release, and forever discharge the Och-Ziff Capital Management
Group from any and all legally waivable claims, grievances, injuries,
controversies, agreements, covenants, contracts, promises, debts, accounts,
actions, causes of action, suits, arbitrations, sums of money, wages, attorneys’
fees, costs, damages, or any right to any monetary recovery, or any other
personal relief, whether known or unknown, in law or in equity, by contract,
tort, law of trust, or pursuant to U.S. federal, state, local, or non-U.S.
statute, regulation, ordinance, or common law, which I ever have had, now have,
or may hereafter have, based upon, or arising from, any fact or set of facts,
whether known or unknown to me, (i) from the beginning of time through the date
upon which I execute this General Release, (ii) arising out of, or relating in
any way to, my employment relationship with OZM or other associations with the
Och-Ziff Capital Management Group, or the cessation thereof or resignation
therefrom, or (iii) concerning any bonuses and/or any awards or grants under any
incentive compensation plan or program (except as set forth in the Employment
Agreement). This release includes, without limitation, all claims for attorneys’
fees and punitive or consequential damages and all claims arising under any
federal, state and/or local labor, employment, and/or anti-discrimination laws,
including, without limitation, the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, 42 U.S.C. Section 1981, Title
VII of the Civil Rights Act of 1964, and all whistleblower or anti-retaliation
statutes to the fullest extent permitted by law, the Equal Pay Act, the Employee
Retirement Income Security Act (“ERISA”) (including, but not limited to, claims
for breach of fiduciary duty under ERISA), the Family Medical Leave Act, the
Americans With Disabilities Act, and the New York State and New York City
anti-discrimination laws, including all amendments thereto, and any
corresponding laws in non-U.S. jurisdictions that may be applicable.



--------------------------------------------------------------------------------

2. Nothing in this General Release shall prohibit me from enforcing my rights,
if any, under this General Release, my Employment Agreement, any other agreement
I may have with OZM or any of its affiliates, or any rights that cannot be
waived under applicable law.

3. I have consulted with legal counsel or knowingly and voluntarily chose not to
do so. I have carefully read this General Release and I am executing knowingly,
voluntarily, and with full understanding of its terms and effects. I voluntarily
accept the amounts and benefits provided for in the Employment Agreement for the
purpose of making full and final settlement of all claims referred to above and
acknowledge that these amounts and benefits are in excess of anything to which I
would otherwise be entitled. I acknowledge and agree that in executing this
General Release, I am not relying, and have not relied, upon any oral or written
representations or statements not set forth or referred to in this General
Release.

4. I have been given forty-five (45) calendar days to consider the terms of this
General Release, including Schedule 1, attached hereto, although I may execute
it sooner. The parties agree that changes to this General Release, whether
material or immaterial, do not restart the running of the forty-five
(45) calendar day period. I will have seven (7) calendar days from the date upon
which I execute this General Release to revoke my consent to its terms. Any such
revocation must be in writing and must be faxed to [David Levine] at (212)
790-0065. Notice of such revocation must be received within the seven
(7) calendar days referenced above. In the event of any such revocation, this
General Release shall be null and void in its entirety and neither I nor OZM
shall have any rights or obligations under it. Provided that I do not revoke
this General Release as provided in this Section 4, this General Release shall
become effective on the eighth calendar day after the date upon which I execute
it.

*    *     *

I have executed this General Release on the date set forth below.

 

    Date:                            [•]     



--------------------------------------------------------------------------------

SCHEDULE 1

This disclosure is being provided to you pursuant to the requirements of the
Older Workers Benefit Protection Act of 1990.

1. The decisional unit, from which selections were made for employee layoffs as
a result of a decision to right size the workforce, was all current employees of
OZ Management LP employed in the following divisions or business units: [TO
COME] (the “Decisional Unit”).

2. Employees in the Decisional Unit are eligible for severance in consideration
for signing a General Release (the “Agreement”).

3. All employees who are eligible for severance in consideration for signing the
Agreement have forty-five (45) calendar days to consider the terms of the
Agreement. Once an employee signs the Agreement, such employee has seven
(7) calendar days to revoke his or her consent to the Agreement.

4. The following is a listing, as of [DATE], of the job title and ages of all
employees in the Decisional Unit, indicating which employees were selected for
termination of employment and offered the opportunity to sign the Agreement.

 

Job Title

  

Age

 

Selected For

Termination of

Employment

     [Yes/No]                                        